Douglas, J.,
concurring. I -write separately only to make the point that the discussion of the majority of R.C. 2505.02, App.R. 4(A), Civ.R. 5(B) and 58(B) is neither necessary nor appropriate and is, at best, confusing. The January 10, 1991 entry was filed with the clerk and dated and time-stamped. The parties to this appeal agree that the entry was never journalized by the clerk of that court. However, contrary to the parties’ assertions, it is clear from the computerized printout of the trial court’s docket sheet that the entry was properly journalized by the clerk. In counties where the court’s journal is kept on computer, the clerk’s act of logging the entry into the court’s computer constitutes the “journalization” of that order. See Civ.R. 58(A). Further, the January 10, 1991 entry was personally served by appellant’s counsel on counsel for the Governor. Having had actual notice of the journalized entry of the court granting a peremptory writ, appellee was obliged to file a notice of appeal within thirty days. Appellee did not do so and, thus, will not now be heard to say that a subsequent entry resurrected his appeal time.
I agree that since the appellee failed, within thirty days, to appeal the order allowing a peremptory writ, appellee’s appeal time has run. The final order of the trial court of January 10, 1991, never having been appealed, is, accordingly, the final judgment in this case. I concur in the majority’s decision to reverse the court of appeals and enter final judgment for appellant.